 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof,who violate this Act, or any part thereof,resides or has a place ofbusiness,or may be found and served with process.SEC. 5. This Act shall not apply to existing contracts, but shall apply to anyrenewals or extensions thereof.SEC. 6. The provisions of this Act are severable, and the invalidity of oneshall not affect the validity of the others.SEC. 7. Labor controversies, the disruption of industrial and agriculturallabor by labor disputes, the effort to force laborers to join, or to refrain fromjoining, labor organizations, are a menace to the peace, quietude, safety andprosperity of the people of the State; an emergency is therefore declared, andthis Act shall take effect from and after its passage.Approved : February 19, 1947.AMENDMENTNO. 34 TO CONSTITUTION OF STATE OF ARKANSASNo. 34. RIGHTSOF LABORSECTION 1. Discrimination for or against union labor prohibited.-No personshall be denied employment because of membership in or affiliation with orresignation from a labor union, or because of refusal to join or affiliate witha labor union ; nor shall any corporation or individual or association of anykind enter into any contract, written or oral, to exclude from employmentmembers of a labor union or persons who refuse to join a labor union,or becauseof resignation from a labor union; nor shall any person against his will be com-pelled to pay dues to any labor organization as a prerequisite to or conditionof employment.SEC. 2. Enforcement of amendment.-Legislation authorized.The GeneralAssembly shall have power to enforce this article by appropriate legislation.OCEAN Tow, INC., PETITIONERandSEAFARERS INTERNATIONAL UNIONOF NORTH AMERICAandPACIFIC COAST MARINE FIREMEN, OILERS,WATERTENDERS AND WIPERS ASSOCIATION.Case No. 19-RM-777.June 3, 1952Supplemental Decision and DirectionOn February 13, 1952, the Board issued a Decision and Direction ofElections 1 in the above-entitled case, directing separate elections to beconducted on each of the Employer's two ships, with the ultimate unitfinding, whether a single unit or two, to depend on the results of these.elections.On March 7, 1952, one of the competing unions, Seafarers Interna-tional Union of North America, herein called the SIU, filed a "Petitionfor Reconsideration by Full Board," contending that only a single unitcomposed of employees onbothvessels of the Employer is appropriate.The Employer filed a memorandum in support of the motion, and thePacific Coast Marine Firemen, Oilers, Watertenders and Wipers As-sociation, the other competing union, a telegram in opposition.On1 98 NLRB 77.99 NLRB No. 84. OCEAN TOW,, INC.481.April 4, 1952, the Board issued an Order 2 granting the SIU's motion,and directing a further hearing to inquire into past bargaining amongother employees of the Employer.Pursuant to that Order, a further hearing was held, on April 21,1952', before Donald D. McFeely, hearing officer.The hearing offi-cer's rulings made at the reopened hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, including the evidence adducedat the reopened hearing, the Board finds :The original decision depended in large measure upon the fact thatthe record did not contain evidence of a "significant bargaining history,on a multiplant basis." It now appears that from 1946 until January1952, the Employer bargained with Inland Boatmen's Union, on afleet-wide basis, for all employees on its eight tugboats.This bargain-ing was conducted, and all contracts signed, by the Northwest Tow-boat Association, of which the Employer is a member. It sold thetugboats in January 1952.Further, in November 1951, following aconsent election, the Regional Director certified the SIU as the bar-gaining representative of all the Employer's unlicensed personnel(excluding only the engine room employees here involved) of thetwovessels now being considered.Finally, the Employer's radioofficers have been represented, in a single over-all unit, by AmericanRadio Association since sometime in 1951.As found in the earlier decision, working conditions on the twovessels, theAlaska Cedarand theAlaska Spruce,are substantiallysimilar, and the pattern of bargaining in this industry has been on afleet, rather than a single vessel, basis.The additional facts concern-ing past bargaining among the other employees of the Employer alsoevidence the appropriateness of fleet, rather than single vessel, bar-gaining.Upon all the facts now before us, we are satisfied that thebargaining history not only supports a multivessel unit, but negativesthe appropriateness of a separate unit for each vessel .sAccordingly, we and that all unlicensed engine department em-ployees on the Employer's vesselsAlaska CedarandAlaska Spruce,excluding all other employees and all supervisors as defined in the Act,constitute an appropriate unit for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act.The employees have already been polled, under the original directionof elections, and their ballots impounded.No purpose would be servedby directing a new election now.We shall therefore direct the Re-gional Director to open and count, in a single unit, the ballots alreadycast.2Unpublished3See Joseph B.Seagram & Sons,Inc.,83 NLRB167;Columbia Pictures Corporation,84 NLRB 647. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection'As part of the investigation to ascertain representatives for thepurpose,of collective bargaining with the Employer herein, the Re-gional Director for the Nineteenth Region shall, pursuant to the Rulesand -Regulations of the National Labor Relations Board, within ten(10) days from the date of this Direction, open and count the ballotscast in the elections conducted in this case, and shall thereafter prepareand cause to be served upon the parties a tally of ballots.MEMBER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Direction.E. P. JACOBSSR., ETAL., D/B/A JACOBS MANUFACTURING COMPANYandINTERNATIONAL MOLDERS & FOUNDRY WORKERS UNION OF NORTHAMERICA, A. F. OF L., PETITIONERE. P. JACOBS,SR.,ET AL., D/B/A JACOBS MANUFACTURING COMPANYandSTOVEMOUNTERS' INTERNATIONAL UNION OF NORTH AMERICA,A.F. OF L., PETITIONER.Cases Nos. 10-EC-1772 and 10--RC-1794.June 3, 1952Decision, Order,and Direction of Election-Upon a separate petition duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJohn C. Carey, Jr., hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'-Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Molders' petition in Case No. 10-RC-1772, as amended at the hear-ing, seeks a unit consisting of all production and maintenance em-IThe hearing officer referred to the Board the Employer'smotion to dismiss the petitionin Case No.10-RC-1794 because the unit therein sought is inappropriate.For reasonsindicated below in the text,this motion is granted.99 NLRB No. 82.-